CaSe: 1218-CV-Ol798-DCN DOC #Z 12 Filed: 10/11/18 l Of 4. Page|D #Z 61

THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

JIM TRAKAS )
)

PLAINTIFF )

)

vs. )
)

CONSERVATIVE ALLIANCE )
POLITICAL ACTION COMMITTEE, et al )
)

DEFENDANTS )

)

CASE NO: 1:18 CV1798
JUDGE: Donald Nugent

MOTION FOR INJUNCTIVE
RELIEF

NOW COMES, the Petitioner James P. Trakas, by and through the undersigned counsel

and does hereby petition this Honorable Court pursuant to Civil Rule 65(A) for a TEMPORARY

RESTRAINING ORDER enjoining any of the Defendants from further disseminating or

participating in the dissemination of ANY STATEMENTS WHATSOEVER about, regarding or

eluding to Petitioner until AFTER NOVEMBER lS‘h, 2018. The reasons for this Motion are

more full set forth in the affidavit of facts attached hereto,

Respectfully submitted,

/s/ Davz'd J'. Horvath
David J. I-Iorvath 0055989
7100 E Pleasant Valley Rd.
Suite 1 10
Independence, OH 44131
216-986-0860

d]'horvath(ri)hotmail .com.

CaSe: 1218-CV-01798-DCN DOC #Z 12 Filed: 10/11/18 2 Of 4. Page|D #Z 62

_AFFIDAVIT OF JAMES P TRAKAS AND COUNSEL PER RULE 65(A)

The undersigned J ames P Trakas, being first duly sworn and cautioned according to lawl

do depose and state as enumerated hereunder.

1)

2)

3)

4)

5)

6)

That J im Trakas, aka J ames P. Trakas has been the subject of numerous false and
defamatory statements issues by one or more of the Defendants.

That these statements are not only misleading in their content but in their sponsorship.-
The advertisements and political flyers and TV ads claim to be made by the
“Conservative Alliance”.

This group is NOT, upon information and belief aligned with ANY CONSERVATIVE
political movement, group, PAC or dogma. n

The sole purpose of these advertisements is to injure the reputation of those targeted,
including mysele The PAC was active in Oklahoma races two months ago, and have the
capacity to continue false attacks I, as someone who has run for public office twelve
times, have been subject to legitimate criticisms of my record and stands on issues.
National news stories have been written and are being written by The Daily Beast and
New York Times, outlining the nefarious nature of this PAC, and how it is not
“conservative” but is used as an attack PAC by political consultants

The effect of these false claims has been to increase negative perceptions of me so as to
make my election to The Ohio House of Representatives more difficult Legitimate issues
associated with political advertising can be overcome, but illegitimate, demonstratable
false attacks are extremely difficult to overcome, jeopardizing my ordinarily good

prospects of earning election to The Ohio House of Representatives running as the

CaSe: 1218-CV-01798-DCN DOC #Z 12 Filed: 10/11/18 3 Of 4. Page|D #Z 63

Republican nominee in a district that has elected a Republican every two years since
1992.

7) I have unequivocally suffered adverse reactions in my home community and others due

n to the calculated and designed attack on my character.

8) These ads have used such offensive and defamatory remarks such as kickbacks, plotting,
stealing, corrupt, scam, hijacking, skimming, crony and shady; all of which are
demonstratable false and defamatory

9) Further intimations have been made regarding diversion of public funds which is wholly
untrue but which was obviously intended to make me sound like a common criminal

10) Defendants have accused me of moving from “scam to scam” insinuating I have engaged
in criminal and corrupt activity, despite all evidence to the contrary.

ll)Without the relief requested my reputation will continue to suffer in both the short term
and permanently

12) There is no other relief available to me which can provide status quo or prevent more
damage from such activities

13) Any issue of surety should be dispensed with as the Defendants cannot and will not suffer
any damages by this brief reprieve.

14) Defendants have already been put on notice of similar proceedings through a suit filed by
Representative Householder.

15) Any attempt to contact Defendants to cease and desist will be futile as the service of same

would take days, and the expected response Would be to ignore the request

CaSe: 1218-CV-01798-DCN DOC #Z 12 Filed: 10/11/18 4 Of 4. Page|D #Z 64

16) These Defendants gave Petitioner NO NOTICE before publishing to thousands of people

the false, misleading and defamatory statements made about him and should thus not be
afforded any such privilege as it relates to this matter.

FURTHER AFFIANTS SAYETH NAUGHT

w@a§er“

MT rakas

Swom to and subscribed to me in my presence by the above gentlemen personally known
to me or by sufficient proof made this lst day of October, 2018

 

\_.../

¢-
`o°l

H/§»:<%» mm mm money ar Law
7-\'{.,§~£ sq_ Nohry Fubllc- State of Ohio
'- :§My Oomllisslen has no expiration L` .-)

 

